DETAILED ACTION
		This office action is a response to an application filed on 02/07/2022, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No.11,272,494B2 (hereinafter, “Gao”). Although the claims at issue are not identical, they are not patentably distinct from each other.
In response to claim 1, 
Gao teaches a radio communication method, comprising: obtaining, in a second scheduling period, based on a first candidate downlink control channel, a second candidate downlink control channel from a control resource set corresponding to the second scheduling period (claim 1, paragraph 1 teaches this limitation), 
wherein the first candidate downlink control channel is a candidate downlink control channel in a control resource set corresponding to a first scheduling period (claim 1, paragraph 2 teaches this limitation), 
wherein the first candidate downlink control channel and the second candidate downlink control channel comprise the same downlink control information (claim 1, paragraph 1, first information is equated to same downlink control information, using first information for indicating first candidate downlink control channel and second downlink control channel teaches this limitation), 
wherein a correspondence exists between a first aggregation level of the first candidate downlink control channel and a second aggregation level of the second candidate downlink control channel (claim 1, paragraph 1, first information is equated to correspondence, paragraphs 1 and 4 together teach this limitation), and 
wherein an offset exists between a sequence number of the second candidate downlink control channel and a sequence number of the first candidate downlink control channel (claim 2, paragraph 1 teaches this limitation); and
combining and decoding the first candidate downlink control channel and the second candidate downlink control channel (claim 1, paragraphs 3 and 5 teach this limitation).

In response to claim 9, 
Gao teaches an apparatus, comprising: a processor, a memory coupled to the processor the which when executed by the processor, cause the apparatus to perform operations, the operations comprising (claim 6, paragraphs 1 and 2 teaches this limitation): 
obtaining, in a second scheduling period, based on a first candidate downlink control channel, a second candidate downlink control channel from a control resource set corresponding to the second scheduling period (claim 6, paragraph 3 teaches this limitation), 
wherein the first candidate downlink control channel is a candidate downlink control channel in a control resource set corresponding to a first scheduling period (claim 6, paragraph 4 teaches this limitation), 
wherein the first candidate downlink control channel and the second candidate downlink control channel comprise the same downlink control information (claim 6, paragraph 1, first information is equated to same downlink control information, using first information for indicating first candidate downlink control channel and second downlink control channel teaches this limitation), 
wherein a correspondence exists between a first aggregation level of the first candidate downlink control channel and a second aggregation level of the second candidate downlink control channel (claim 6, paragraph 1, first information is equated to correspondence, paragraphs 1 and 4  together teach this limitation), and 
wherein an offset exists between a sequence number of the second candidate downlink control channel and a sequence number of the first candidate downlink control channel (claim 7, paragraph 1 teaches this limitation), and 
combining and decoding the first candidate downlink control channel and the second candidate downlink control channel (claim 6, paragraph 5 teaches this limitation).
Claims 2-3, 10 and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 11,272,494B2 (hereinafter, “Gao”) in view of Xu et al. (CN 1027771058, hereinafter, “Xu”). (For citation purpose, examiner has used the English translation of CN 102771058. The publication date for CN 102771058 is Nov/07/2012, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)).
In response to claim 2,  
Gao does not teach explicitly about claims 2.
Xu teaches wherein the offset is pre-defined (page 7, lines 32-40,index are equated to offset, deriving first and second indices form the index of first and second CCE is interpreted as using predefined offset).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for using predefined offset as taught by Xu. The motivation for doing so would be to provide an LTE communication procedure that will provide higher average peak data throughput rates, lower latency and better user experience in a high-demand data area. 
In response to claims 3, 10 and 17,
Gao does not teach explicitly about claims 3, 10 and 17.
Xu teaches wherein the offset is pre-defined to zero (page 8, lines 18-28, using m=0 index for a CCE teaches this limitation).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for using offset is pre-defined to zero as taught by Xu. The motivation for doing so would be to provide an LTE communication procedure that will provide higher average peak data throughput rates, lower latency and better user experience in a high-demand data area. 
In response to claim 16, 
Gao teaches an apparatus, comprising: a processor, a memory coupled to the processor the which when executed by the processor, 
cause the apparatus to perform operations (claim 11, paragraph 1 and 2 teach this limitation), the operations 
selecting a first candidate downlink control channel and a corresponding second candidate downlink control channel in a second scheduling period (claim 11, paragraph 3 teaches this limitation), 
wherein the first candidate downlink control channel is a candidate downlink control channel in a control resource set corresponding to a first scheduling period (claim 11, paragraph 4 teaches this limitation), and 
wherein the second candidate downlink control channel is a candidate downlink control channel in a control resource set in the second scheduling period (claim 11, paragraph 4 teaches this limitation), 
wherein the first candidate downlink control channel and the second candidate downlink control channel comprise the same downlink control information (claim 11, paragraph 5, first information is equated to same downlink control information, paragraph 5 teaches this limitation), 
wherein a correspondence exists between a first aggregation level of the first candidate downlink control channel and a second aggregation level of the second candidate downlink control channel (claim 12, paragraph 2 teaches this limitation), and 
wherein an offset exists between a sequence number of the second candidate downlink control channel and a sequence number of the first candidate downlink control channel (claim 7, paragraph 1 teaches this limitation); and 
Gao does not teach explicitly about respectively sending the downlink control information, to a terminal device on the first candidate downlink control channel and on the second candidate downlink control channel. 
Xu teaches respectively sending the downlink control information, to a terminal device (page 9,lines 45 to page 10, line 2 (last paragraph on page 9), DCI is equated to last control information, addressing by the base station is equated to sending), on the first candidate downlink control channel and on the second candidate downlink control channel (page 8, lines 1-16 (first two paragraphs of this page), multiple CCEs is equated to first and second candidates of PDCCH, PDCCH is equated to downlink control channel).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for respectively sending the downlink control information to a terminal device, on the first candidate downlink control channel and on the second candidate downlink control channel as taught by Xu. The motivation for doing so would be to provide an LTE communication procedure that will provide higher average peak data throughput rates, lower latency and better user experience in a high-demand data area. 
Claims 4-6 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7  of U.S. Patent No. 11,272,494B2 (hereinafter, “Gao”) in view of Takato Ezaki (hereinafter, “Ezaki”; 20150282151).
In response to claims 4 and 11,
Gao does not teach explicitly about claims 4 and 11.
Ezaki teaches wherein the correspondence is pre-defined (paragraph 86, CCE indices is equated to correspondence, assigning CCE indices is read as using pre-defined correspondence).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for using a pre-defined correspondence as taught by Ezaki.The motivation for doing so would be to using a pseudorandom procedure for allocating range of PDCCH resources usable by a UE. 
In response to claims 5 and 12,
Gao does not teach explicitly about claims 5 and 12.
Ezaki teaches wherein the first aggregation level and the second aggregation level are the same (paragraph 95, using four aggregation level is interpreted as using a first and a second aggregation level, paragraph 98, using PDCCH resources of aggregation level four (as shown in figure six, second row) is interpreted as first and second aggregation level as same).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for using a first aggregation level and the second aggregation level are the same as taught by Ezaki.The motivation for doing so would be to using a pseudorandom procedure for allocating range of PDCCH resources usable by a UE. 
In response to claims 6 and 13,
Gao does not teach explicitly about claims 6 and 13.
Ezaki teaches wherein the first scheduling period is adjacent to or not adjacent to the second scheduling period (paragraph 154, usage states table is equated to bath first and second scheduling period, creating usage table by schedulers is interpreted as creating an adjacent or non-adjacent scheduling period).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao for using a first scheduling period is adjacent to or not adjacent to the second scheduling period as taught by Ezaki. The motivation for doing so would be to using a pseudorandom procedure for allocating range of PDCCH resources usable by a UE. 
Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 11,272,494B2 (hereinafter, “Gao”) in view of Xu et al. (CN 1027771058, hereinafter, “Xu”). (For citation purpose, examiner has used the English translation of CN 102771058. The publication date for CN 102771058 is Nov/07/2012, therefore, it qualifies as a prior art under 35 U.S.C 103 (a)) and in further view of Takato Ezaki (hereinafter, “Ezaki”; 20150282151).
In response to claim 18, 
Gao and Xu do not teach explicitly about claim 18.
Ezaki teaches wherein the first aggregation level and the second aggregation level are the same (paragraph 95, using four aggregation level is interpreted as using a first and a second aggregation level, paragraph 98, using PDCCH resources of aggregation level four (as shown in figure six, second raw) is interpreted as first and second aggregation level as same).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Xu for using a first aggregation level and the second aggregation level are the same as taught by Ezaki. The motivation for doing so would be to using a pseudorandom procedure for allocating range of PDCCH resources usable by a UE. 
In response to claim 19,
Gao and Xu do not teach explicitly about claim 19,
Ezaki teaches wherein the first scheduling period is adjacent to or not adjacent to the second scheduling period (paragraph 154, usage states table is equated to both first and second scheduling period, creating usage table by schedulers is interpreted as creating an adjacent or non-adjacent scheduling period).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gao and Xu for using a first scheduling period is adjacent to or not adjacent to the second scheduling period as taught by Ezaki. The motivation for doing so would be to using a pseudorandom procedure for allocating range of PDCCH resources usable by a UE. 


Allowable Subject Matter
Claims 7-8, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180279266…………………………..paragraphs 210 and 212.
20180097578…………………………..paragraphs 146, 148, 157-158, 184 and 191.
EP 3300285…………………………….paragraphs 31-36.
20180042028…………………………..paragraph 96.
20170134117……………………………paragraphs 120, 122, 140 and 144.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                 

/DIANE L LO/Primary Examiner, Art Unit 2466